Citation Nr: 1144072	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  11-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented with which to reopen a service connection claim for a nervous condition/depression, (previously characterized as a nervous condition and situational depression). 

2.  Entitlement to service connection claim for a psychiatric condition, to include bipolar disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee.  

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.  

5.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.  

The Board observes that the issues on appeal include two service connection claims for psychiatric disorders, one of which is an original claim and one of which arises from a prior final decision.  In this regard, the service connection claim for a psychiatric disorder described as a nervous/depressive condition was denied in a prior final decision of August 2008; hence new and material evidence is required to reopen that claim.  In this regard, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In June 2010, the appellant raised a separate and independent claim for a psychiatric condition, specifically identified as bipolar disorder (as will be explained herein evidence reflects that this condition was not diagnosed until 2008 and hence this condition was not considered in conjunction with the aforementioned previously pending claim for a psychiatric disorder).  In Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims.  As such, the service connection claims for a nervous/depressive condition (requiring the presentation of new and material evidence to reopen it) and bipolar disorder (not subject to finality) will be separately considered in light of the aforementioned legal precedents.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The increased rating claims for left and right knee disabilities and the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision issued in August 2008, the RO continued the denial of service connection claim for a nervous/depressive condition; the appellant was notified in writing of the RO's determination in August 2008 and she did not appeal it and the decision became final.

2.  Evidence added to the record since the August 2008 rating decision does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, described as a nervous/depressive condition.  

3.  The evidence of record does not show that the appellant's currently manifested psychiatric disorder (to include diagnosed bipolar disorder) was incurred during ACDUTRA, that it has been chronic and continuous and since service, or that it is etiologically related to the appellant's period of ACDUTRA, or secondarily to any service-connected condition.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a service connection claim for a psychiatric disorder, characterized as a nervous/depressive condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a) (2011).

2.  A psychiatric condition, to include bipolar disorder, was not incurred in or aggravated by ACDUTRA, and may not be so presumed, nor is it secondary to any service connected condition.  38 U.S.C.A. §§ 101(24); 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, to provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

With respect to the claim for a psychiatric condition claimed as a nervous/depressive disorder, the appellant was informed of the relevant law and regulations pertaining to her application to reopen that service connection claim in a February 2010 letter, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Specifically, she was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time.  Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letter also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claim for a psychiatric condition, characterized as a nervous/depressive disorder.  Kent, 20 Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The appellant was also provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in a letters dated in May and July 2010.  Subsequent adjudication of the claims on appeal was undertaken in a Statement of the Case (SOC) issued in April 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist is also satisfied in this case.  The appellant's service treatment records (STRs) are on file, as are VA records and specifically identified private medical evidence.  Also on file are statement lay statements from the appellant and records and a decision from the Social Security Administration.  

No VA psychiatric examination was ever conducted in this case, nor is one warranted in conjunction with either claim seeking service connection for a psychiatric disorder.  In this regard, the Board points out that VA has no specific duty to conduct an examination with respect to a claim on appeal requiring the presentation of new and material evidence to reopen it, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

With respect to the service connection claim for a psychiatric disorder, specifically claimed as bipolar disorder, the RO did not afford the appellant a VA examination and such action is not mandated.  Under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  As explained herein, aside from the appellant's own unsubstantiated lay assertions which (a discussed herein) are beyond her competency to make, there has been no evidence presented linking the currently claimed psychiatric disorder to her period of ACDUTRA or to any service-connected condition; as such lay assertions of such a relationship are insufficient to trigger the duty to get an examination.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

As an initial matter, the Board notes that the factual and procedural history relating to the appellant's claims for psychiatric conditions are similar and will therefore be presented in this section as detailed below.

In July 1992, the appellant filed an original claim for service connection for a nervous condition, indicating that this condition began in 1978 or 1979. 

Private medical records reflect that the appellant was hospitalized in February and March 1987.  She gave a history of seizures since age 4, following a case of pneumonia.  She reported that she was very depressed prior to admission, as she was unable to obtain employment secondary to a seizure disorder, indicating that she has lost 4 jobs over the last 2 years.  It was noted that symptoms of cessastion of activity and memory loss/forgetfulness accompanied seizures.  Mental status examination revealed that memory was intact and that thought content revolved around recent environmental stressors (identified as marital and financial problems) causing depressed mood.  The appellant acknowledged having intermittent suicidal ideation, without any specific plan.  The final diagnoses included situational depression; mild mental retardation; borderline personality traits; and generalized seizure disorder.

In a January 1993 rating action, the RO denied service connection for a nervous condition, explaining that private medical records (aforementioned) revealed no evidence of any psychiatric disorder which could be attributed to service.  The appellant was advised of the denial of the claim and appeal rights in letters issued from VA in April 1993 and August 1994.  The appellant failed to appeal the January 1993 decision and it became final.  

In January 1996, the appellant filed to reopen the service connection claim for a psychiatric condition.  In support of the claim, the appellant presented for the file medical statements of Dr. A.D.V. (June 1993), a neurologist; and Dr. S.F. (August 1993) a psychiatrist; indicating that the appellant suffered from both severe epilepsy and depression, due to which she was handicapped.  In a rating action issued in January 1996, it was determined that new and material evidence had not been presented with which to reopen the claim.  The appellant was advised of the denial of the claim and appeal rights in a letter issued from VA in January 1996.  The appellant failed to appeal the January 1996 decision and it became final.

In 1996, the appellant's STRs were added to the file.  These records were negative for any diagnosed seizure or nervous/psychiatric disorder.  A February 1979 examination report reveals that psychiatric evaluation was normal and that the appellant denied having depression, excessive worry, or nervous trouble of any sort.

Subsequently, records and a favorable decision of the Social Security Administration (SSA) were added to the file, finding the appellant disabled from August 1986, due to conditions identified as epilepsy and mental retardation.  The SSA records include a July 1987 report of a psychological examination at which time organic personality syndrome and mild mental retardation were diagnosed, neither of which was in any way etiologically linked to the appellant's period of service.  

In Board decisions issued in November 1997 and February 1999, the claim of whether new and material evidence was presented with which to reopen service connection claims for seizures and a nervous condition was remanded.  

In a February 1999 Board decision, it was determined that new and material evidence, specifically the appellant's STRs which were not on file at the time of the January 1993 rating action, had been presented.  The Board denied the claim as not well-grounded, explaining that the evidence of record failed to indicate that the appellant's claimed nervous/depressive disorder was incurred in or aggravated by service. 

In November 2003, the appellant filed to reopen her service connection claim for a seizure disorder, which was also interpreted as an attempt to reopen her claim for a nervous condition.  In a March 2004, rating decision, the RO determined that new and material evidence had not been presented with which to reopen a service-connection claim for a seizure disorder, with situational depression, mild mental retardation, and borderline personality traits.  The appellant was advised of the denial of the claim and appeal rights in a letter issued from VA in March 2004.  She failed to appeal the March 2004 decision and it became final.  

In February 2008, the appellant again filed to reopen the service connection claim for a nervous disorder.  Additional evidence added to the file includes VA records dated in 2008 reflecting that the appellant was being treated for diagnoses including: bipolar disorder, polysubstance abuse and a seizure disorder, and that she was hospitalized for treatment of the conditions in April 2008.  Again in a rating decision of August 2008, the RO determined that new and material evidence had not been presented with which to reopen the service connection claim for a nervous condition (previously characterized as situational depression, mild mental retardation and borderline personality).  The appellant was advised of the denial of the claim and appeal rights in a letter issued from VA in August 2008.  She failed to appeal the August 2008 decision and it became final.

The appellant filed to reopen the claim in February 2010.  Evidence presented for the file subsequent to the August 2008 rating action includes VA medical records dated from January 2008 to April 2011.  These records reflect that the appellant's diagnosed conditions include: bipolar disorder, substance abuse, seizures, depression and generalized anxiety disorder, with no indication that any of those disorders were either incurred in, aggravated by or are otherwise etiologically related to the appellant's period of ACDUTRA.  

Records from the South Carolina Department of Health dated from 1987 to 2001 were added to the record which reveal treatment for adjustment disorder with depressed mood, identified/diagnosed as early as April 1987.  These records contain no indication that any nervous/psychiatric disorder was either incurred in, aggravated by or is otherwise etiologically related to the appellant's period of service.

Service connection for bilateral knee disorders was established in an August 2009 rating action effective from February 2008.


Analysis

As a preliminary matter, the Board notes that the appellant in this case does not have status as a Veteran, as her service included only a period of ACDUTRA occurring from November 1978 to June 1979.  

For purposes of clarification, the term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d) (2011).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).

The appellant is seeking entitlement to service connection for psychiatric conditions, characterized as depression and bipolar disorder.  The Board notes that these claims are being evaluated separately as the claim involving a nervous condition/depression was addressed in a prior final decision, and accordingly requires the presentation of new and material evidence to reopen the claim.  As discussed in the Introduction, the service connection claim for bipolar disorder is a separate and independent claim, which is not subject to finality and does not require the presentation of new and material evidence.  The statutes and regulations discussed below apply to both of the claims on appeal; additional case law, statutes and regulations are referenced herein as pertinent.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service incurrence will be presumed for certain chronic diseases, such as psychoses, if they are manifest to a compensable degree within the year after active service, subject to rebuttable evidence of service incurrence.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, these presumptive provisions do not apply to ACDUTRA periods.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

With respect to both of the claims on appeal addressed below, the Board makes an initial determination to the effect that the evidence fails to reflect that any nervous or psychiatric condition pre-existed the appellant's brief period of ACDUTRA extending from November 1978 to June 1979.  In this regard, the evidence fails to reveal that any nervous/psychiatric condition was diagnosed prior to service or identified upon enlistment.  The Board acknowledges that clinical records do reveal that seizures were shown during the appellant's childhood and prior to service.  However, service connection claims for seizures have been separately adjudicated and denied and seizures are therefore not a component of the immediate claims on appeal seeking service connection for conditions of a psychiatric nature.  The Board further points out that in light of the appellant's ACDUTRA status she would not in any event be entitled to a presumption of sound condition at entrance onto a period of active or inactive duty for training, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).

A.  New and Material Evidence - Depression

The appellant is seeking to reopen a claim of entitlement to service connection for a psychiatric condition, to include a nervous condition and depression. 

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); See also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, the most recent final denial of the claim resulted from a rating action issued in August 2008, which was not appealed and became final.

With respect to the service connection claim for a psychiatric disorder, after reviewing the record, the Board finds that the additional evidence received since the final August 2008 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  The August 2008 final rating decision continued the denial of service connection for a nervous/depressive disorder on the basis that new and material evidence had not been presented with which to reopen the claim, as there had been was no evidence presented showing that the Veteran's claimed condition had been incurred in, aggravated by, or was caused by her ACDUTRA period.  

The evidence on file at that time of the August 2008 rating decision, included the appellant's STRs which were negative for any complaints, treatment, or diagnosis of a psychiatric nature.  Also on file were private medical records reflecting that situational depression; mild mental retardation; borderline personality traits; and generalized seizure disorder were diagnosed in 1987.  Evidence from the SSA reflects that the appellant was determined to be disabled from August 1986, due to conditions identified as epilepsy and mental retardation.  None of the evidence on file at the time of the August 2008 indicated or even suggested that the appellant's claimed nervous/depressive condition had its onset during ACDUTRA or was otherwise etiologically related to that period of service.

Evidence received since the August 2008 final rating decision similarly fails to include evidence of service incurrence of a psychiatric disorder, or competent medical evidence or opinion etiologically linking a currently diagnosed psychiatric disorder to the appellant's ACDUTRA period or to any service-connected condition.  Accordingly, there has been no evidence received since the August 2008 rating decision, which by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the service connection claim or raises any reasonable possibility of substantiating the claim.  

With specific attention to the evidence added to the file since the August 2008 rating action, records from the South Carolina Department of Health dated from 1987 to 2001 reveal treatment for adjustment disorder with depressed mood, identified/diagnosed as early as April 1987.  These records contain no indication that any nervous/psychiatric disorder was either incurred in, aggravated by or is otherwise etiologically related to the Veteran's period of ACDUTRA or any service-connected condition.

Evidence presented for the file subsequent to the August 2008 rating action also includes VA medical records dated from January 2008 to April 2011, reflecting that the Veteran was receiving on-going treatment for diagnosed conditions including: bipolar disorder, substance abuse, seizures, depression and generalized anxiety disorder.  Again the VA records contain no indication that any of the aforementioned disorders were either incurred in, aggravated by or are otherwise etiologically related to the appellant's ACDUTRA period, or to any service-connected condition, to include service-connected knee disabilities.  

In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the appellant's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In a related case, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Such is the case as concerns the VA evidence referenced above.  

Since the August 2008 rating decision, the appellant and her representative have provided statements and contentions to the effect that an etiological relationship exists between the claimed nervous/depressive disorder and ACDUTRA, or in the alternative to a service-connected condition.  This evidence is essentially cumulative and redundant of contentions made prior to the August 2008 rating decision, and thus is not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  For purposes of clarification, the Court has held that evidence that is merely cumulative of other evidence in the record is not new and material even if it was not previously associated with the record/considered.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation, such as the assertion of a secondary relationship between the claimed nervous/depressive condition and service-connected knee disabilities, cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  

Significantly, since the August 2008 final rating action, there has been no evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the evidence presented subsequent to the August 2008 rating decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the appellant's service connection claim for a psychiatric condition, to include a nervous/depressive disorder.  38 U.S.C.A. § 5108.  Because the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	B.  Service Connection - Bipolar Disorder

The appellant and her representative maintain that a psychiatric condition, specifically bipolar disorder, is related to the appellant's period of ACDUTRA.  In the alternative it is maintained that the claimed psychiatric disorder is secondary to service-connected knee conditions.

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, service connection on a secondary basis requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board acknowledges that VA medical records dated from 2008 forward include a diagnosis of bipolar disorder.  Because the evidence shows that the appellant has a currently diagnosed psychiatric disorder, Hickson and Wallin element (1) therefore has been met.  

The appellant STRs are negative for complaints, treatment, or a diagnosis of any psychiatric disorder.  In this regard, the Board finds that the February 1979 report of medical examination, which was completed just months prior to the completion of the appellant's ACDUTRA period, is highly probative, as it was generated with the specific purpose of ascertaining the appellant's then-mental condition, as opposed to her current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The Board observes that the February 1979 examination report specifically indicated that the appellant denied having depression, excessive worry, or nervous trouble of any sort.  Hence, the STRS do not reflect that any psychiatric disorder was incurred during the appellant's ACDUTRA period.  The Board further points out that as the appellant in this case has only a period of ACDUTRA, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease), is not appropriate.

A claimant seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, there has been no evidence presented which establishes or even suggests that any psychiatric condition was incurred in or is otherwise etiologically related to the appellant's ACDUTRA period.  In this regard, a psychiatric condition was initially diagnosed in approximately 1986 or 1987, and has never been linked by competent evidence or medical opinion to the appellant's brief 7 month period of ACDUTRA which ended years previously in June 1979.  Moreover, specifically claimed bipolar disorder was not initially diagnosed until 2008, almost 30 years post-ACDUTRA and this condition has never been linked by competent evidence or medical opinion to the appellant's period of ACDUTRA.   

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302  (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In this case, the file does not contain either lay or clinical evidence reflecting continuity of symptomatology of a psychiatric nature since the appellant's ACDUTRA period.  

With respect to the assertions that service connection for a psychiatric condition is warranted on a secondary basis, the Board observes that service connection is in effect for right and left knee disabilities, effective from February 2008.  However, the file is negative for clinical findings, or competent medical evidence or opinion establishing or even suggesting that any psychiatric condition is secondary, by virtue of either causation or aggravation, to a service-connected knee disorder.  

While the appellant asserts that her psychiatric disorder is the result of her ACDUTRA period, or in the alternative is related to either one or both of her service-connected knee disorders, she has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  However, here the Board does not find that the appellant is competent to render diagnoses of in-service or post-service psychiatric disorders, to include bipolar disorder and moreover, finds that it is beyond her competency as a lay person to link any psychiatric disorder diagnosed post-service, to her period of ACDUTRA or to any service-connected condition.  

The preponderance of the evidence is against finding that the appellant has a psychiatric condition, to include bipolar disorder, which is etiologically related to her period of ACDUTRA or secondarily related to a service-connected disability of one or both knees.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.



ORDER

As new and material evidence has not been received in conjunction with the claim for service connection for a psychiatric condition, to include a nervous/depressive  disorder, the claim is not reopened and remains denied.

Entitlement to service connection for a psychiatric condition, to include bipolar disorder, is denied.


REMAND

A remand is warranted in this case with respect to the claims for evaluations in excess of 10 percent for left and right knee disorders, and the TDIU claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

With respect to the increased rating claims for knee disorders, the appellant maintains that the VA examination of the joints which was conducted in July 2010 was inadequate.  She maintains that the examiner spent very little time with her and did not even touch her knees.  In a statement provided in April 2011, she further indicated that she had instability of the knees and had been prescribed as knee brace.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the appellant's bilateral knee disabilities.  

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the appellant's knee disabilities, the examiner will be asked to determine the overall level of functional impairment due to these factors.

The Board also notes that VA treatment records dated through mid-April 2011 have been associated with the claims file.  These records reflect that the appellant has been receiving regular and ongoing treatment for her knee disabilities.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  For this reason VA treatment records dated from April 2011, forward, will be requested.

The Board further notes that a TDIU claim is also on appeal.  In essence, the issue of whether the appellant is entitled to TDIU is inextricably intertwined with her increased rating claims, as the appellant's only service-connected conditions consist of her knee disabilities.  In this case, the appellant's current employment status is not clear and clarifying information should be sought as pertains to the impact of the appellant's service-connected knee disabilities on her employability.  In this regard, the RO/AMC may decide to pursue further development of the appellant's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  In addition, upon readjudication of the underlying increased rating claims, consideration of the provisions of 38 C.F.R. § 3.321(b)(1) governing the assignment of extraschedular evaluations should be undertaken. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall provide the appellant with an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to her increased rating claims for knee disabilities and the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA records dated from April 2011, forward.

2.  The RO/AMC shall schedule the appellant for a VA orthopedic examination in order to assess the severity and symptomatology associated of her service-connected knee disabilities.  

The entire claims file and a copy of this remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  All necessary and indicated special studies or tests, shall be accomplished.  The report of examination shall include a discussion of the Veteran's lay history and symptomatology as well as a summary of the pertinent lay and clinical history.  The appellant's employment history and status should also be provided and clarified to include indicating whether she is currently employed.  The examination report shall address the following:

a) Describe all symptoms caused by the service-connected right and left knee disabilities, as well as the severity of each symptom.  In this regard, range of motion studies shall be conducted and the examiner shall also address whether the knees exhibit weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination, as well as discussing the overall level of functional impairment attributable to these factors.  

The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knees (individually assessed) are used repeatedly over a period of time.  This determination should also, if feasible, be described in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner shall also state whether there is any instability/subluxation of either the knee and if so, the severity of such should be described as slight, moderate, or severe.  The examiner shall additionally indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the knee joints.  The presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported.  

b) The examiner shall also provide an opinion as to whether the appellant's service-connected right and left knee disabilities preclude her from obtaining substantially gainful employment.  The examiner should also discuss whether the knee disabilities are productive of any marked interference with employment. 

c) The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.

3.  The RO/AMC should then review the appellant's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.

4.  The RO/AMC should then readjudicate the appellant's increased rating claims for left and right knee disabilities, to include consideration of whether the case warrants referral for extraschedular consideration.  If the decision with respect to the claims remains adverse to the appellant, she and her representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

5.  The RO/AMC shall consider the issue of whether the appellant is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of her service-connected disabilities.  In so doing, the RO/AMC may decide to pursue further development of the appellant's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary and as has been requested by the Veteran's representative (see August 2011 brief).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


